FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                  CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER          DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211          CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                             LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                   GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932               CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                       September 4, 2015

    Debra A. Windsor                                     Barry G. Johnson
    Assistant District Attorney                          2821 E. Lancaster
    401 W. Belknap St.                                   Ft Worth, TX 76103
    Fort Worth, TX 76196-0201                            * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00041-CR
                                          02-15-00042-CR
                                          02-15-00043-CR
                                          02-15-00044-CR
                 Trial Court Case Number: 1309930D
                                          1309990D
                                          1310195D
                                          1310196D

    Style:       Raul Mirabal
                 v.
                 The State of Texas

          The State’s brief has been filed under the date of Wednesday, September
    02, 2015 in the above referenced cause.

             You will be notified when a submission date has been set.

                                                 Respectfully yours,

                                                 DEBRA SPISAK, CLERK


                                                 By: Shoshanna Cordova, Deputy Clerk